ANNEX A

                      TITLE 207. JUDICIAL CONDUCT

                      PART II. CONDUCT STANDARDS

               CHAPTER 33. CODE OF JUDICIAL CONDUCT

                           Subchapter A. CANONS

*******

Canon 3. A judge shall conduct the judge’s personal and extrajudicial
activities to minimize the risk of conflict with the obligations of judicial
office.

*******

Rule 3.11. Financial activities.

*******

                                   Comment:

      *******

     (3)    Pursuant to the authority granted by Article V, Section 10 of the
Pennsylvania Constitution, the Supreme Court adopted the Code of Judicial
Conduct as the exclusive means of regulating conduct of judges under the
supervision of the Supreme Court. Disqualification from proceedings as
necessary is the most appropriate means of ensuring judicial integrity and
impartiality in proceedings, including, but not limited to, those arising
from the Pennsylvania Race Horse Development and Gaming Act (4 Pa.C.S.
§ 1101 et seq.) and the Medical Marijuana Act (35 P.S. § 10231.101 et seq.).

      Additionally, the Supreme Court on June 1, 2006, issued Order No.
231, Magisterial Docket No. 1 [(June 1, 2006)], which provides that no judge
shall have a financial interest, as defined by Section [1512(B)] 1512(b) of the
Pennsylvania Race Horse Development and Gaming Act (4 Pa.C.S. § [1101 et
seq.] 1512(b)), in or be employed, directly or indirectly, by any licensed racing
entity or licensed gaming entity, or any holding, affiliate, intermediary or
subsidiary company thereof or by any such applicant, or engage in the active
ownership or participate in the management of any such entities and related
companies.

     Also, on February 11, 2020, the Supreme Court issued an Order, at
No. 530 Judicial Administration Docket, providing that no judge shall have
a financial interest, as defined by Section 2101.1(e) of the Medical
Marijuana Act (35 P.S. § 10231.2101.1(e)), in or be employed, directly or
indirectly, by a medical marijuana organization, or by any holding, affiliate,
intermediary or subsidiary company thereof.

       Both Orders define [The] the term ‘‘judge’’ [shall] to include justices,
judges of the Superior Court, judges of the Commonwealth Court, judges of the
Courts of Common Pleas and judges of the Philadelphia Municipal Court, but
[shall] not to include lawyers and non-lawyers performing judicial functions,
including but not limited to masters and arbitrators, for the Unified Judicial
System.

      Rule 2.11 of the Code of Judicial Conduct continues to govern the
disqualification of judges where the interest in or relationship with a
licensed racing, a licensed gaming entity, a related company thereto, or an
applicant therefor, of the judge or a family member is at issue. Similarly,
Rule 2.11 continues to govern the disqualification of judges where the
interest in or relationship to a medical marijuana organization, or any
holding company, affiliate, intermediary or subsidiary thereof, of the judge
or a family member is at issue.

                                   *******

  CHAPTER 51. STANDARDS OF CONDUCT OF MAGISTERIAL DISTRICT
                          JUDGES

      PENNSYLVANIA RULES FOR MAGISTERIAL DISTRICT JUDGES

*******

Canon 3. A magisterial district judge shall conduct the magisterial district
judge’s personal and extrajudicial activities to minimize the risk of conflict
with the obligations of judicial office.

*******

Rule 3.11. Financial Activities.

*******
                                   Comment:

*******

     (3)   Pursuant to the authority granted by Article V, Section 10 of the
Pennsylvania Constitution, the Supreme Court adopted the Rules Governing
Standards of Conduct of Magisterial District Judges as the exclusive means of
                                      2
regulating the conduct of magisterial district judges under the supervision of the
Supreme Court. Disqualification from proceedings is the most appropriate
means of ensuring judicial integrity and impartiality in proceedings, including,
but not limited to, those arising from the Pennsylvania Race Horse Development
and Gaming Act (4 Pa.C.S.[A.] § 1101 et seq.) and the Medical Marijuana Act
(35 P.S. § 10231.101 et seq.).

        Additionally, the Supreme Court on June 1, 2006, issued Order No.
231, Magisterial Docket No. 1, which provides that [No] no magisterial
district judge shall have a financial interest, as defined by Section [1512(B)]
1512(b) of the Pennsylvania Race Horse Development and Gaming Act (4
Pa.C.S.[A.] § [1101 et seq.] 1512(b)), in or be employed, directly or indirectly,
by any licensed racing entity or licensed gaming entity, or by any holding,
affiliate, intermediary or subsidiary company thereof or any such applicant, or
engage in the active ownership or participate in the management of any such
entities and related companies.

      Also, on February 11, 2020, the Supreme Court issued an Order, at
No. 530 Judicial Administration Docket, providing that no magisterial
district judge shall have a financial interest, as defined by Section 2101.1(e)
of the Medical Marijuana Act (35 P.S. § 10231.2101.1(e)), in or be employed,
directly or indirectly, by a medical marijuana organization, or by any
holding company, affiliate, intermediary or subsidiary thereof.

      Rule 2.11 of these Conduct Rules continues to govern the disqualification
of magisterial district judges where the interest in or relationship with a licensed
racing or licensed gaming entity or related company thereto, or any such
applicant therefor, of the magisterial district judge or a family member is at issue.
Similarly, Rule 2.11 continues to govern the disqualification of magisterial
district judges where the interest in or relationship to a medical marijuana
organization, or any holding company, affiliate, intermediary or subsidiary
thereof, of the magisterial district judge or a family member is at issue.




                                         3